Citation Nr: 0803202	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-34 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for impotence, 
including as a result of exposure to herbicides.

2.  Entitlement to service connection for neuropathy of the 
lower extremities, including as a result of exposure to 
herbicides.

3.  Entitlement to service connection for balance problems, 
including as a result of exposure to herbicides.

4.  Entitlement to service connection for a sleep problem, 
including as a result of exposure to herbicides.

5.  Entitlement to service connection for lower back pain, 
including as a result of exposure to herbicides.




REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from August 1964 until August 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides. Pursuant to VA's motion, on 
January 26, 2007, the Court stayed further proceedings in all 
cases pending before VA, pending further order. Ribaudo v. 
Nicholson, 21 Vet. App. 16 (2007). The specific claims 
affected by the stay include those where evidence of 
herbicide exposure may be proven by receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam. Once a final decision is reached on appeal in the 
Haas and Ribaudo cases, the adjudication of any cases that 
have been stayed will be resumed.

The veteran is in receipt of the Vietnam Service Medal and 
has documented service aboard the U.S.S. Ticonderoga.  While 
the veteran contends that all of his disabilities are related 
to exposure to herbicides, the only claimed disability which 
could potentially be included in those presumptively linked 
to herbicide exposure (if other conditions are met) is 
neuropathy of the lower extremities.  However, as will be 
described in greater detail below, the veteran's neuropathy 
has lasted longer than 2 years and therefore it is not 
associated with exposure to herbicidal agents.  See 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) (Listing acute and 
subacute peripheral neuropathy as a disorder presumptively 
linked to in-service exposure to herbicides); See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42600 (June 24, 2002)(Listing chronic persistent 
peripheral neuropathy as a disorder for which the presumption 
of service connection based on exposure to herbicides is not 
warranted).  Thus, there is no basis upon which to stay 
further proceedings and the Board will adjudicate the claims.  


FINDINGS OF FACT

1.  Impotence was not incurred in or aggravated by active 
service, nor may it be presumed to be so incurred.

2.  Neuropathy of the lower extremities were not incurred or 
aggravated by active service, nor may it be presumed to be so 
incurred.

3.  The veteran is not shown to have a diagnosed condition 
related to his balance problems.

4.  The veteran is not shown to have a diagnosed condition 
related to his sleep problems.

5.  Lower back pain was not incurred in or aggravated by 
active service, nor may it be presumed to be so incurred.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
impotence have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

2.  The criteria for a grant of service connection for 
neuropathy of the lower extremities have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2007).

3.  The criteria for a grant of service connection for 
balance problems have not been met. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

4.  The criteria for a grant of service connection for sleep 
problems have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

5.  The criteria for a grant of service connection for lower 
back pain have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in August 2004, March 2006 and 
April 2006 that fully addressed all notice elements.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records and private 
medical records.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown.  The veteran has not 
done so, and no evidence thus supportive has otherwise been 
obtained.  As will be described in greater detail below, 
here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the appellant's 
military service.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d). Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Exposure to Herbicidal Agent

The veteran has contended that all of his disabilities were 
caused by exposure to herbicidal agents from his service 
aboard the U.S.S. Ticonderoga and rescue missions he 
performed in Vietnam.  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent 
(including Agent Orange), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam between January 1962 and May 1975, shall be presumed 
to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary 
demonstrating that the veteran was not exposed to any such 
agent during service. 38 U.S.C.A. § 1116(f) (West 2002).

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transit peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset. 38 C.F.R. § 3.309 (e), 
Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii). The Secretary of 
the Department of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, at 
42606-42607 (June 24, 2002).

As explained in the introduction, since the veteran is in 
receipt of the Vietnam Service Medal and served on a naval 
ship, his claims would fall within the stay imposed by Haas.  
However, none of the disorders for which the veteran seeks 
service connection are listed in the presumptive provisions 
of 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309 and as such, 
service connection based upon presumed herbicidal exposure is 
not warranted.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42600, at 42606-42607 
(June 24, 2002).

Concerning the claimed neuropathy, the Board notes that the 
veteran's neuropathy has been treated for a period of more 
than two years.  In fact, the veteran actively treated his 
neuropathy at the VA outpatient treatment center from 
December 2003 until April 2006.  Moreover, an April 2002 
private medical record documents a diagnosis of parathesias 
of the feet and an April 2004 VA outpatient treatment record 
indicated the veteran had neuropathy for 5 years.  As such, 
it can not be considered "acute or subacute." See 38 C.F.R. 
§ 3.309(e).  Chronic neuropathy has been specifically found 
to not have an association with herbicide exposure.  See 
Diseases Not Associated with Exposure to Certain Herbicide 
Agents, 67 Fed. Reg. 42600, at 42606-42607 (June 24, 2002).  
In other words, the veteran's claims are not the subject of 
the Ribaudo - Haas stay as allowing the presumption of 
exposure based upon service on a ship would not otherwise 
assist in adjudication of the claims.  

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis. See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
As such, the Board will adjudicate the claims on a theory of 
direct entitlement to service connection.

Impotence

The veteran has a current disability as illustrated in the 
private medical records.  The remaining question, therefore, 
is whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.

Service medical records are devoid of complaints, treatment 
or diagnoses of impotence.  For example, the August 1968 
examination performed in connection with the veteran's 
separation from service showed no genitourinary abnormalities 
and reflected no complaints of impotence.  

More significantly, there is no competent medical evidence of 
a nexus. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In fact, 
none of the medical records provide an opinion as to the 
etiology of the condition.  

Nor is there any evidence of continuity of symptomatology.  
The first diagnosis in the record is dated in April 2002 
(i.e. approximately 34 years after the veteran's separation 
from service).  The gap in evidence constitutes negative 
evidence that tends to disprove the veteran's claim that the 
veteran had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  

The veteran was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of letters from the RO to him, but he has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised in letters of the need to submit 
medical evidence of a relationship between the current 
disability and an injury, disease or event in service.  While 
the veteran is of the opinion that his impotence is related 
to service, as a lay person, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the etiology of a medical disorder. Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Therefore, the preponderance of the evidence is against the 
claim.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Neuropathy of the Lower Extremities

The veteran has a current diagnosis of peripheral neuropathy.  
However, service medical records are devoid of any 
complaints, treatment or diagnoses of neuropathy.  In fact, 
the August 1968 examination performed in connection with the 
veteran's separation from service described the lower 
extremities and feet as normal. 

Furthermore, only an April 2006 VA outpatient treatment 
record suggested an etiology related to service.  This record 
noted that the severe neuropathy was felt to be secondary to 
exposure during Vietnam.  The April 2006 record fails to 
provide any rationale for the opinion.  The Court has held 
that the value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion." Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Thus, a medical opinion is 
inadequate when it unsupported by medical evidence. Black v. 
Brown, 5 Vet. App. 177, 180 (1995). See also, Knightly v. 
Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 
345, 358 (1998) (medical opinions must be supported by 
clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions). 

More significantly, as noted above, the Secretary of the 
Department of Veterans Affairs has specifically found that 
chronic peripheral neuropathy did not have an association 
with herbicide exposure.  See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, at 
42606-42607 (June 24, 2002).  This document was based upon a 
review of scientific evidence and provided a rationale for 
its finding and is more probative on the issue of whether or 
not there is a connection between exposure to herbicides and 
chronic peripheral neuropathy.  

None of the other medical evidence links the veteran's 
peripheral neuropathy to an event or injury during active 
military service.  Nor is there any evidence of continuity of 
symptomatology.  Rather, the first treatment for peripheral 
neuropathy in the record is an April 2002 private medical 
record (i.e. approximately 34 years after the veteran's 
separation from service).  The gap in evidence constitutes 
negative evidence that tends to disprove the veteran's claim 
that the veteran had an injury in service that resulted in a 
chronic disability or persistent symptoms. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  

Therefore the preponderance of the evidence is against the 
veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Balance Problems

The veteran seeks service connection for balance problems.  
To the extent that the veteran currently has or complains of 
balance problems, it has not been linked to any diagnosed 
disorder.  In this respect, it is not a disorder for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Under these circumstances, for the Board to conclude that the 
veteran has a disorder characterized by balance problems that 
had its origin during service would be speculation, and the 
law provides that service connection may not be granted on a 
resort to speculation or remote possibility. 38 C.F.R. 
§ 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable. See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the letter from the 
RO to him, but he has failed to do so.  A claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in the letter of the need to 
submit medical evidence of a current disorder and a 
relationship between a current disorder and an injury, 
disease or event in service.  While the veteran is clearly of 
the opinion that he has a current balance disorder that is 
related to service, as a layperson, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the diagnosis or etiology of a medical 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, service connection for balance problems is not 
established in the absence of competent medical evidence of a 
current disorder and competent medical evidence demonstrating 
a relationship between a current disorder and service.

Sleep Problems

While the veteran has complained of sleep problems it has not 
been associated with a diagnosed condition.  A threshold 
requirement for the granting of service connection is 
evidence of a current disability.  In the absence of evidence 
of a current disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As with the claim for balance problems, for the Board to 
conclude that the veteran has a sleep disorder that had its 
origin during service would be speculation, and the law 
provides that service connection may not be granted on a 
resort to speculation or remote possibility. 38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Even were the Board to assume the documented complaints of 
difficulty sleeping could constitute a current disability, 
service connection would not otherwise be warranted.  See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (Holding that the 
Board has the fundamental authority to decide a claim in the 
alternative.).  

Specifically, there is no evidence of a sleep disorder during 
service nor is there any competent medical evidence of a 
nexus.  In fact, none of the records relate the veteran's 
difficulty sleeping to service.  Rather, the January 2006 VA 
outpatient treatment record indicated the sleep problems were 
a result of involuntary movements of the arms and legs.  
Therefore, in the absence of a present disability that is 
related to service, the preponderance of the evidence is 
against the veteran's claim and the claim is denied.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Lower Back Pain

The veteran has current diagnoses of degenerative joint 
disease, spinal stenosis and lumbar facet arthropathy.  The 
remaining question, therefore, is whether there is evidence 
of an inservice occurrence of an injury or disease and 
medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

Service medical records, however, fail to reflect any 
complaints, treatment or diagnosis for lower back pain.  In 
fact, the August 1968 examination performed in connection 
with the veteran's separation from service described the 
spine and musculoskeletal system as normal and noted no 
defect or disability of the back.  

More significantly, there is no competent medical evidence of 
a nexus.  The medical records concerning the veteran's lower 
back condition were generated with a view towards treatment 
of the condition and do not contain an opinion as to the 
etiology of the condition.  

Additionally, there is no evidence of continuity of 
symptomatology.  The first diagnosis of a low back condition 
of record is dated in January 2004.  This gap in evidence of 
approximately 36 years constitutes negative evidence that 
tends to disprove the veteran's claim that the veteran had an 
injury in service that resulted in a chronic disability or 
persistent symptoms. See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  The gap in evidence also 
indicates that the arthritis did not manifest to a 
compensable degree within one year of the veteran's 
separation from service. As such, service connection pursuant 
to 38 U.S.C.A. § 1112, 1137; 38 C.F.R. § 3.307, 3.309 is not 
warranted.

Without evidence of a back condition during service or 
evidence of a nexus, service connection is not warranted.  
Therefore, the preponderance of the evidence is against the 
claim.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the veteran is sincere in his belief 
that his conditions are related to military service.  While 
the Board has carefully reviewed the record in depth, it has 
been unable to identify a basis upon which service connection 
may be granted.  The Board has also considered the benefit of 
the doubt rule in this case, but as the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for impotence is denied.

Service connection for neuropathy of the lower extremities is 
denied.

Service connection for balance problems is denied.

Service connection for sleep problems is denied.

Service connection for lower back pain is denied.


____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


